          Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 1 of 11




                     UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


 BRENDEN HIRES                                   CIVIL ACTION

                      vs.                        Case No: 2:20-cv-02399

 GENERAC POWER SYSTEMS, INC. and
 LOWE'S HOME CENTERS, LLC. and
 JOHN DOES 1-5, FICTITIOUS
 DEFENDANT(S)

                                     ORDER OF COURT

       AND NOW, this _________ day of __________________, 2020, upon consideration of

the following Motion to Dismiss Portions of Plaintiff’s Complaint, and all responses thereto, said

Motion is GRANTED and Paragraphs 12, and 16(i) of Plaintiff’s Complaint, and all paragraphs

mentioning the subject paragraphs, are dismissed with prejudice.




                                                            ______________________________

                                                                                  J.
            Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 2 of 11




                     UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


 BRENDEN HIRES                                   CIVIL ACTION

                      vs.                        Case No: 2:20-cv-02399

 GENERAC POWER SYSTEMS, INC. and
 LOWE'S HOME CENTERS, LLC. and
 JOHN DOES 1-5, FICTITIOUS
 DEFENDANT(S)


   MOTION OF DEFENDANTS, GENERAC POWER SYSTEMS, INC. AND LOWE’S
  HOME CENTERS, LLC, TO STRIKE AND DISMISS PORTIONS OF PLAINTIFF’S
  COMPLAINT, AND IN THE ALTERNATIVE, MOTION FOR A MORE DEFINITE
                            STATEMENT

       NOW COMES, Defendants, Generac Power Systems, Inc. (hereinafter, “Generac”) and

Lowe’s Home Centers, Inc. (hereinafter, Lowe’s), who moves this Honorable Court for an Order

Striking and Dismissing Portions of Plaintiff’s Complaint pursuant to Federal Rule of Civil

Procedure, Rule 12, and as a grounds therefore rely on the following averments and the

Memorandum of Law in Support of the Motion to Strike and Dismiss Portions of Plaintiff’s

Complaint, filed contemporaneous herewith.

       1.      Plaintiff, Brenden Hires, instituted this lawsuit with the filing of a Civil Action

Complaint, alleging claims based in Products Liability, both in strict liability and negligence, as

well as claims for Breach of Warranty. See Complaint attached hereto as Exhibit “A.”

       2.      In Paragraph 12 of Plaintiff’s Complaint, Plaintiff alleges that an allegedly

defective safety pin on the subject generator “was not safeguarded to prevent the handle from

swinging up and creating a pinch hazard during transportation as required by code, statute and

good safety engineering practice.” See Exhibit “A,” at ¶12.
            Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 3 of 11




       3.      To the extent that this Court finds that such paragraphs should not be dismissed, a

more definite statement by Plaintiff is necessary to clarify what specific code, statute, or good

engineering practices Generac failed to abide by.

       4.      Count I of Plaintiff’s Complaint alleges a products liability claim against Generac

based in strict liability wherein Plaintiff claims Generac’s defective design and/or manufacture of

the subject generator and its component parts caused the alleged injury by “such other acts or

omissions constituting negligence and/or gross negligence, or wanton conduct, as shall become

evident during pretrial discovery and/or at the trial of this case. See Exhibit “A,” at ¶16(i).

       5.      Plaintiff goes on to set forth the same alleged negligence against all named

defendants “as set forth in paragraph 16”, in paragraphs, 31, 39, 48, 56, 65, 73 and 82. See Exhibit

“A.”

       6.      The paragraphs described above are so vague and ambiguous that Generac, and all

other Defendants, cannot possibly properly respond to the allegations contained within said

paragraphs.

       7.      In Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009), the

Supreme Court held that, when considering a motion to dismiss, a court should "begin by

identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth." Id. at 679.

       8.      According to the Supreme Court, "[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice." Id. at 678.

       9.      While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations. Id. at 679.
          Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 4 of 11




        10.      The “plausibility” standard for overcoming a motion to dismiss, as defined in Iqbal,

requires that a complaint allege “enough facts to state a claim to relief that is plausible on its fact.”

Bell Atlantic Corp. v. Twombly, 550 U.S., 544 (2007).

        11.      This standard requires more than “a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 at 678.

        12.      With regard to More Definite Statements, Federal Rule of Civil Procedure 12(e)

provides that:

       A party may move for a more definite statement of a pleading to which a responsive
       pleading is allowed but which is so vague or ambiguous that the party cannot
       reasonably prepare a response.
Fed. R. Civ. Pro. 12(e).

        13.      Motions for a more definite statement are granted where pleadings are

“unintelligible or if it is virtually impossible for the opposing party to craft a responsive pleading.”

Alexander v. Western Express, 2019 U.S. Dis. LEXIS 181822, *12 (M.D. Pa. 2019).

        14.      The Third Circuit has “highlighted the usefulness of a motion for a more definite

statement when complaint does not disclose the facts underlying a plaintiff’s claim for relief such

that the defendant cannot reasonably expect to frame a proper, fact specific defense. Id. (Citing

Miller v. Atl. Freight Sys., 2013 U.S. Dis. LEXIS 43915, *4(M.D. Pa. 2013)).

        15.      In such a circumstance, a more definite statement is “perhaps the best procedural

tool available to obtain the factual basis underlying a plaintiff’s claim for relief.” Id.

        16.      To the extent that this Honorable Court finds that such paragraphs should not be

dismissed, a more definite statement by Plaintiff is necessary to clarify what specific acts of

Generac, and all other defendants, were negligent, grossly negligent, or wanton.
          Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 5 of 11




       17.     This specificity would enable Generac and Lowe’s to properly respond to the

allegations contained in Plaintiff’s Complaint.



                                             ZARWIN, BAUM, DeVITO, KAPLAN,
                                             SCHAER & TODDY, P.C.


                                      By:    /s/ Christopher G. Mavros
                                                     Christopher G. Mavros, Esquire
                                                     Attorney for Defendants
                                                     Generac Power Systems, Inc.
                                                     Lowe’s Home Center, LLC



Dated: 7/16/2020
             Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 6 of 11




                         UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA


 BRENDEN HIRES                                        CIVIL ACTION

                          vs.                         Case No: 2:20-cv-02399

 GENERAC POWER SYSTEMS, INC. and
 LOWE'S HOME CENTERS, LLC. and
 JOHN DOES 1-5, FICTITIOUS
 DEFENDANT(S)
  MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’, GENERAC POWER
  SYSTEMS, INC. AND LOWE’S HOME CENTER, LLC., MOTION TO STRIKE AND
 DISMISS PORTIONS OF PLAINTIFF’S COMPLAINT AND IN THE ALTERNATIVE,
             MOTION FOR A MORE DEFEINITIVE STATEMENT

           Defendant, Generac Power Systems (hereinafter, “Generac”) and Lowe’s Home Center,

Inc. (hereinafter, “Lowe’s”), by and through its undersigned counsel, Zarwin, Baum, DeVito,

Kaplan, Schaer and Toddy, P.C., does hereby move this Honorable Court for an Order Striking

and Dismissing Portions of Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure, Rule

12.

      I.      FACTUAL AND PROCEDURAL BACKGROUND

           Plaintiff, Brenden Hires, instituted this lawsuit with the filing of a Civil Action Complaint,

alleging claims based in Products Liability, both for strict liability and negligence, as well claims

for Breach of Warranty. See Complaint attached hereto as Exhibit “A.”

           In Paragraph 12 of Plaintiff’s Complaint, Plaintiff alleges that the allegedly defective safety

pin on the subject generator “was not safeguarded to prevent the handle from swinging up and

creating a pinch hazard during transportation as required by code, statute and good safety

engineering practice.” See Exhibit “A,” at ¶12. To the extent that this Court finds that such
              Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 7 of 11




paragraphs should not be dismissed, a more definite statement by Plaintiff is necessary to clarify

what specific code, statute, or good engineering practices Generac failed to abide by.

            Count I of Plaintiff’s Complaint alleges a products liability claim against Generac based in

strict liability wherein Plaintiff claims Generac’s defective design and/or manufacture of the

subject generator and its component parts caused the alleged injury by “such other acts or

omissions constituting negligence and/or gross negligence, or wanton conduct, as shall become

evident during pretrial discovery and/or at the trial of this case. See Exhibit “A,” at ¶16(i). Plaintiff

goes on to set forth alleged negligence “as set forth in paragraph 16”, in paragraphs, 31, 39, 48,

56, 65, 73 and 82. See Exhibit “A.”

            Based on the legal insufficiencies in the Paragraphs described above of Plaintiff’s

Complaint, Generac and Lowe’s now move for the dismissal of said paragraphs, pursuant to Rule

12 of the Federal Rules of Civil Procedure. To the extent that this Court does not find dismissal is

proper, Generac respectfully requests the alternative relief of ordering Plaintiff to provide more

definite statements in it allegations contained in Paragraphs 12, 16(i), 31, 39, 48 56, 65, 73, and

82.

      II.      LEGAL ARGUMENT

            A. Portions of Plaintiff’s Complaint Should be Dismissed.

            In Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009), the Supreme

Court held that, when considering a motion to dismiss, a court should "begin by identifying

pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth." Id. at 679. According to the Supreme Court, "[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice." Id. at 678. While legal
          Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 8 of 11




conclusions can provide the framework of a complaint, they must be supported by factual

allegations. Id. at 679.

        The “plausibility” standard for overcoming a motion to dismiss, as defined in Iqbal requires

that a complaint allege “enough facts to state a claim to relief that is plausible on its fact. Bell

Atlantic Corp. v. Twombly, 550 U.S., 544 (2007). This standard requires more than “a sheer

possibility that a defendant has acted unlawfully. Iqbal, 556 at 678.

        Here, Plaintiff’s Complaint does not overcome the “plausibility” standard as laid out by

Iqbal. In Paragraph 12, Plaintiff claims that Generac acted unlawfully by failing to abide by code,

statute, and good safety engineering practice, but fail to allege the necessary facts that support such

a claim. By failing to include what code, statute, or engineering practice has been violated, it is not

possible for Plaintiff to have stated the necessary facts to support relief on such a claim. Similarly,

with regard to Paragraph 16(i), and all paragraphs citing thereto, it is unworkable for Plaintiff to

support such general claims. In Plaintiff’s own verbiage, they intend to locate the basis for such

claims during “discovery and/or at the trial of this case.” See Exhibit “A.” at ¶16. Plaintiff has

failed to support the above noted paragraphs with enough facts to state a claim to relief, as such,

said paragraphs should be dismissed.

        B. Paragraphs of Plaintiff’s Complaint are Vague and Ambiguous and if Not
           Dismissed, Requires More Definite Statements for Generac and Lowe’s to
           Properly Respond
        Federal Rule of Civil Procedure 12(e) provides that:

       A party may move for a more definite statement of a pleading to which a responsive
       pleading is allowed but which is so vague or ambiguous that the party cannot
       reasonably prepare a response.
Fed. R. Civ. Pro. 12(e).

        Motions for a more definite statement are granted where pleadings are “unintelligible or if

it is virtually impossible for the opposing party to craft a responsive pleading.” Alexander v.
           Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 9 of 11




Western Express, 2019 U.S. Dis. LEXIS 181822, *12 (M.D. Pa. 2019). The Third Circuit has

“highlighted the usefulness of a motion for a more definite statement when complaint does not

disclose the facts underlying a plaintiff’s claim for relief such that the defendant cannot reasonably

expect to frame a proper, fact specific defense. Id. (Citing Miller v. Atl. Freight Sys., 2013 U.S.

Dis. LEXIS 43915, *4(M.D. Pa. 2013). In such a circumstance, a more definite statement is

“perhaps the best procedural tool available to obtain the factual basis underlying a plaintiff’s claim

for relief.” Id.

    To the extent that this Court finds that such paragraphs should not be dismissed, a more definite

statement by Plaintiff is necessary to clarify what specific code, statute, or good engineering

practices Generac failed to abide by. The paragraphs described above are so vague and ambiguous

that Generac cannot properly respond to the allegations contained within said paragraphs.

Similarly, to the extent that this Honorable Court finds that Paragraph 16(i), and all paragraphs

citing thereto, should not be dismissed, a more definite statement by Plaintiff is necessary to clarify

what specific acts of Generac, and all other defendants, constitute being negligent, grossly

negligent, or wanton. This specificity would enable Generac to properly respond to the allegations

contained in Plaintiff’s Complaint.
          Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 10 of 11




   III.    CONCLUSION

   As set forth in more detail above, the above, Paragraphs, 12, 16(i), 31, 39, 48 56, 65, 73, and

82 should be dismissed pursuant to F.R.C.P. 12. In the alternative, Generac and Lowe’s

respectfully request this Honorable Court to order Plaintiff to aver more definite statements in the

subject Paragraphs so that Generac and Lowe’s can properly respond and defend itself against the

causes of actions Plaintiff is attempting to aver. Accordingly, Generac and Lowe’s respectfully

request the entry of an Order in the form submitted herewith.



                                              ZARWIN, BAUM, DeVITO, KAPLAN,
                                              SCHAER & TODDY, P.C.


                                      By:     /s/ Christopher G. Mavros
                                                      Christopher G. Mavros, Esquire
                                                      Attorney for Defendants
                                                      Generac Power Systems, Inc.
                                                      Lowe’s Home Center, LLC



Dated: 7/16/2020
         Case 2:20-cv-02399-JP Document 12 Filed 07/16/20 Page 11 of 11




                    UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


 BRENDEN HIRES                                  CIVIL ACTION

                      vs.                       Case No: 2:20-cv-02399

 GENERAC POWER SYSTEMS, INC. and
 LOWE'S HOME CENTERS, LLC. and
 JOHN DOES 1-5, FICTITIOUS
 DEFENDANT(S)

                               CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the Defendants’ Motion to Dismiss has

been served this day upon the following individuals and in the manner indicated below:


                               VIA COURT’S ECF SYSTEM

                                 Brandon A. Swartz, Esquire
                                   Bryan M. Ferris, Esquire
                               Matthew J. McElvenny, Esquire
                                 547 E. Washington Avenue
                                    Newtown, PA 18940
                             Attorney for Plaintiff, Brendan Hires


                                            ZARWIN, BAUM, DeVITO, KAPLAN,
                                            SCHAER & TODDY, P.C.


                                    By:     /s/ Christopher G. Mavros
                                                    Christopher G. Mavros, Esquire
                                                    Attorney for Defendants
                                                    Generac Power Systems, Inc.
                                                    Lowe’s Home Center, LLC



Dated: 7/16/2020
